Case 1:18-cv-06749-AMD-PK Document 13 Filed 01/07/19 Page 1 of 3 PageID #: 56

                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


                                                         )
 YNES M. GONZALEZ DE FUENTE, MARIYA                      )
 KOBRYN, and IVAN KOBRYN, individually and               )
 on behalf of all others similarly situated,             )
                                                         )     Case No. 18-CV-6749 AMD-PK
                Plaintiffs,                              )
                                                         )
 v.                                                      )
                                                         )
 PREFERRED HOME CARE OF NEW YORK                         )
 LLC, EDISON HOME HEALTH CARE,                           )
 HEALTHCAP ASSURANCE, INC., BERRY                        )
 WEISS, SAMUEL WEISS, DOES 1-15, Inclusive,

                Defendants.

                      STIPULATION AND PROPOSED ORDER
                 EXTENDING TIME TO FILE RESPONSIVE PLEADING

       Plaintiffs Ynes Gonzalez de Fuente, Mariya Kobryn, and Ivan Kobryn (“Plaintiffs”) and

Defendants Preferred Home Care of New York LLC, Edison Home Health Care, Berry Weiss,

and Samuel Weiss, by and through their respective undersigned counsel, hereby stipulate and

agree that the above-named Defendants shall have an extension up to and including February 6,

2019, to file their responsive pleading to Plaintiffs’ Complaint.

       No provision of this Stipulation and Order shall be construed as a waiver of, and the

above-named Defendants expressly reserve, any and all defenses.
Case 1:18-cv-06749-AMD-PK Document 13 Filed 01/07/19 Page 2 of 3 PageID #: 57




       These has been no previous request for extension of time in connection with this matter.

 Dated: January 4, 2019                                 Respectfully Submitted:


 /s/ Daniel Feinberg                                    /s/ Peter Godfrey
 Daniel Feinberg (pro hac vice)                         Peter Godfrey
 Catha Worthman (pro hac vice)                          HODGSON RUSS LLP
 FEINBERG JACKSON WORTHMAN & WASOW LLP                  605 Third Avenue, Suite 2300
 2030 Addison Street, Suite 500                         New York City, NY 10158
 Berkeley, CA 94704                                     Telephone: (212) 751-4300
 Telephone: (510) 269-7998                              pgodfrey@hodgsonruss.com
 dan@feinbergjackson.com
 catha@feinbergjackson.com                              Counsel for Defendants Preferred
                                                        Home Care of New York LLC, Edison
 Laureve Blackstone                                     Home Health Care, Berry Weiss, and
 Ryan Barbur                                            Samuel Weiss
 LEVY RATNER, P.C
 80 Eighth Avenue
 New York, New York 10011
 (212) 627-8100
 lblackstone@levyratner.com
 rbarbur@levyratner.com


Counsel for Plaintiffs



APPROVED AND ORDERED BY THE COURT:


___________________________________ on the ___ of January, 2019
Hon. Ann Marie Donnelly
United States District Judge




                                               2
Case 1:18-cv-06749-AMD-PK Document 13 Filed 01/07/19 Page 3 of 3 PageID #: 58

                               CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of January, 2019, the foregoing document was filed
with the Clerk of the Court and served in accordance with the Federal Rules of Civil Procedure,
and/or the Eastern District’s Local Rules on Electronic Service upon on all CM/ECF users.




                                            Respectfully submitted,


                                            /s/ Peter Godfrey
                                            Peter Godfrey
                                            HODGSON RUSS LLP
                                            605 Third Avenue, Suite 2300
                                            New York City, NY 10158
                                            Telephone: (212) 751-4300
                                            pgodfrey@hodgsonruss.com

                                            Counsel for Defendants Preferred Home Care of
                                            New York LLC, Edison Home Health Care, Berry
                                            Weiss, and Samuel Weiss
